           Case 5:20-cv-00061-MTT Document 14-3 Filed 12/14/20 Page 1 of 11




User Name: Paul Gibson, III
Date and Time: Friday, November 20, 2020 3:03:00 PM EST
Job Number: 130552099


Document (1)

 1. Creasy v. Charter Communs., Inc., 2020 U.S. Dist. LEXIS 177798
   Client/Matter: -None-
   Search Terms: Creasy v. Charter Communs., Inc., 2020 U.S. Dist. LEXIS 177798
   Search Type: Natural Language
   Narrowed by:
            Content Type                          Narrowed by
            Cases                                 -None-




                           | About LexisNexis | Privacy Policy | Terms & Conditions | Copyright © 2020 LexisNexis
                                                     Paul Gibson, III
              Case 5:20-cv-00061-MTT Document 14-3 Filed 12/14/20 Page 2 of 11


     Cited
As of: November 20, 2020 8:03 PM Z


                                    Creasy v. Charter Communs., Inc.
                           United States District Court for the Eastern District of Louisiana
                                 September 28, 2020, Decided; September 28, 2020, Filed
                                        CIVIL ACTION NO. 20-1199 SECTION "F"

Reporter
2020 U.S. Dist. LEXIS 177798 *


STACY CREASY, ET AL. v. CHARTER
COMMUNICATIONS, INC.
                                                              Outcome
                                                              Motion to dismiss granted in part and denied in part;
                                                              motion to stay granted.

Core Terms
robocalls, government-debt, violations, plaintiffs',
communications, severed, telephone, unconstitutional
law, plurality opinion, motion to dismiss, text message,
                                                              LexisNexis® Headnotes
ban, lack subject matter jurisdiction, subject matter
jurisdiction, federal court, content-based, adjudicate,
invalid, reasons, Mobile


                                                                  Civil Procedure > ... > Responses > Defenses,
                                                                  Demurrers & Objections > Motions to Dismiss
Case Summary
                                                                  Evidence > Burdens of Proof > Allocation

Overview                                                      HN1[ ]    Defenses,      Demurrers      &    Objections,
                                                              Motions to Dismiss
HOLDINGS: [1]-The court dismissed the majority of the
class plaintiffs' claims alleging that defendant repeatedly   Motions filed under Fed. R. Civ. P. 12(b)(1) allow a party
violated 47 U.S.C.S. § 227(b)(1)(A)(iii) of the Telephone     to challenge a court's subject matter jurisdiction. As a
Consumer Protection Act of 1991 for lack of subject           court of limited jurisdiction, a federal court must
matter jurisdiction because the entirety of the version of    affirmatively ascertain subject-matter jurisdiction before
§ 227(b)(1)(A)(iii) that existed before the Supreme Court     adjudicating a suit. A district court should dismiss where
severed the government-debt exception was void, and           it appears certain that the plaintiff cannot prove a
the     unconstitutional     amended      version   of    §   plausible set of facts that establish subject-matter
227(b)(1)(A)(iii) was what applied to defendant at the        jurisdiction. A court may find that plausible set of facts
time of all but one of the challenged communications at       by considering (1) the complaint alone; (2) the complaint
issue; [2]-The court granted a stay pending the U.S.          supplemented by undisputed facts evidenced in the
Supreme Court's decision in Facebook, Inc. v. Duguid          record; or (3) the complaint supplemented by
because the decision would illuminate an unsettled and        undisputed facts plus the court's resolution of disputed
key area of the law, and a stay would promote judicial        facts. The party asserting jurisdiction bears the burden
economy, conserve party resources, and increase the           of proof.
likelihood of a just and correct outcome.


                                                                  Constitutional Law > ... > Fundamental

                                                    Paul Gibson, III
             Case 5:20-cv-00061-MTT Document 14-3 Filed 12/14/20 Page 3 of 11
                                                                                                       Page 2 of 10
                                      2020 U.S. Dist. LEXIS 177798, *177798

    Freedoms > Freedom of Speech > Scope                         Constitutional Law > ... > Fundamental
                                                                 Freedoms > Freedom of Speech > Scope
HN2[ ]     Fundamental      Freedoms,      Freedom     of
Speech                                                       HN5[     ] Freedom of Speech, Political Speech

It is a timeless principle that an unconstitutional law is   The 2015 amendment adding the government-debt
void, and is as no law. That principle colors many           exception to 47 U.S.C.S. § 227(b)(1)(A)(iii) converted a
doctrines, but it suggests that-in the vast run of           theretofore neutral speech restriction into an invalid
scenarios-a speaker should not be punished for               content-discriminatory one. Indeed, when divorced from
engaging in speech that was restricted in an                 the exception enabling one category of speech above all
unconstitutional fashion. It also supports the general       others, § 227(b)(1)(A)(iii) was (and now again is) a valid
rule that once a statute has been declared                   time-place-manner restriction on speech. Only by
unconstitutional, the federal courts thereafter have no      appending the government-debt exception to §
jurisdiction over alleged violations (since there is no      227(b)(1)(A)(iii)'s general robocall ban did Congress
valid law of the United States' to enforce).                 begin to impermissibly favor debt-collection speech over
                                                             political and other speech.


    Governments > Courts > Judicial Precedent
                                                                 Constitutional Law > ... > Fundamental
HN3[   ] Courts, Judicial Precedent                              Freedoms > Freedom of Speech > Scope

Without exception, federal district courts are bound by      HN6[ ]      Fundamental     Freedoms,      Freedom       of
Supreme Court precedent. Occasionally, however, a            Speech
fragmented Court decides a case, but no single
rationale explaining the result enjoys the assent of five    A restriction cannot possibly be content-based if it does
Justices. In such scenarios, the holding of the Court        not treat different categories of content differently; an
may be viewed as that position taken by those Members        exception cannot be unconstitutionally discriminatory
who concurred in the judgments on the narrowest              without reference to the broader rule in which it appears.
grounds. As a result, when the Justices fail to converge
on a single majority rationale for a decision, the only
precedent that comes of such a decision is the position
                                                                 Civil Procedure > Appeals > Reviewability of Lower
adopted by the narrowest concurrence.
                                                                 Court Decisions > Preservation for Review

                                                             HN7[ ] Reviewability of Lower Court Decisions,
    Governments > Courts > Judicial Precedent > Dicta        Preservation for Review

    Governments > Courts > Judicial Precedent                A remedy is only necessary where there has first been a
                                                             wrong.
HN4[   ] Judicial Precedent, Dicta

Obiter dictum is defined as a judicial comment made
                                                                 Civil Procedure > ... > Defenses, Demurrers &
while delivering a judicial opinion, but one that is
                                                                 Objections > Motions to Dismiss > Failure to State
unnecessary to the decision in the case and therefore
                                                                 Claim
not precedential (although it may be considered
persuasive). Where general expressions in an opinion
                                                                 Civil
go beyond the case, they may be respected, but ought
                                                                 Procedure > ... > Pleadings > Complaints > Require
not to control the judgment in a subsequent suit when
                                                                 ments for Complaint
the very point is presented for decision.
                                                             HN8[     ] Motions to Dismiss, Failure to State Claim

    Constitutional Law > ... > Fundamental                   Fed. R. Civ. P. 12(b)(6) allows a party to move for
    Freedoms > Freedom of Speech > Political Speech          dismissal of a complaint that fails to state a claim upon

                                                   Paul Gibson, III
             Case 5:20-cv-00061-MTT Document 14-3 Filed 12/14/20 Page 4 of 11
                                                                                                         Page 3 of 10
                                      2020 U.S. Dist. LEXIS 177798, *177798

which relief can be granted. To survive a motion to
dismiss under Rule 12(b)(6), a complaint must contain
sufficient factual matter, accepted as true, to state a          Governments > Courts > Authority to Adjudicate
claim to relief that is plausible on its face. To
demonstrate a facially plausible basis for relief, a         HN11[    ] Courts, Authority to Adjudicate
plaintiff must plead facts which allow the court to draw
the reasonable inference that the defendant is liable for    If a court can readily determine that it lacks jurisdiction
the misconduct alleged. In determining whether a             over the cause or the defendant, the proper course is to
plaintiff has met this burden, a court must accept all       dismiss on that ground.
well-pleaded facts as true and view all facts in the light
most favorable to the plaintiff, but must not accord an
assumption of truth to conclusory allegations and                Civil Procedure > Judgments > Entry of
threadbare assertions. The foregoing presumptions are            Judgments > Stays of Judgments
not to be applied mindlessly, however. Thus, in
considering a motion to dismiss, the court may review            Governments > Courts > Authority to Adjudicate
any documents attached to or incorporated into the
plaintiff's complaint by reference. In addition, the court   HN12[    ] Entry of Judgments, Stays of Judgments
may judicially notice matters of public record and other
facts not subject to reasonable dispute.                     The power to stay proceedings is incidental to the power
                                                             inherent in every court to control the disposition of the
                                                             causes on its docket with economy of time and effort for
                                                             itself, for counsel, and for litigants. How this can best be
    Antitrust & Trade Law > Consumer
                                                             done calls for the exercise of judgment, which must
    Protection > Telemarketing
                                                             weigh competing interests and maintain an even
    Business & Corporate                                     balance.
    Law > ... > Establishment > Elements > Application
    of Agency Law Principles
                                                                 Civil Procedure > Judgments > Entry of
    Business & Corporate                                         Judgments > Stays of Judgments
    Compliance > ... > Communications Law > Federal
    Acts > Telephone Consumer Protection Act                     Evidence > Burdens of Proof > Allocation

HN9[    ] Consumer Protection, Telemarketing                 HN13[    ] Entry of Judgments, Stays of Judgments

Under federal common-law principles of agency, there is      The proponent of a stay bears the burden of
vicarious liability for Telephone Consumer Protection        establishing its need.
Act violations.



    Antitrust & Trade Law > Consumer
    Protection > Telemarketing                               Counsel: [*1] For Stacy Creasy, on behalf of herself
                                                             and others similarly situated, Tiffanie Hogans, Plaintiffs:
    Business & Corporate                                     Katherine Zabetti Crouch, LEAD ATTORNEY, Crouch
    Compliance > ... > Communications Law > Federal          Law, LLC, New Orleans, LA; Aaron David Radbil, PRO
    Acts > Telephone Consumer Protection Act                 HAC VICE, Greenwald Davidson Radbil PLLC, Austin,
                                                             TX.
HN10[    ] Consumer Protection, Telemarketing
                                                             For Charter Communications, Inc., doing business as,
As interpreted by the Federal Communications
                                                             Spectrum, Defendant: David Edmund Redmann, Jr.,
Commission, the Telephone Consumer Protection Act
                                                             LEAD ATTORNEY, Bradley, Murchison, Kelly & Shea,
robocall restriction bars both automated voice calls and
                                                             LLC (New Orleans), New Orleans, LA; Paul A.
automated text messages.
                                                             Grammatico, PRO HAC VICE, Kabat Chapman &

                                                   Paul Gibson, III
              Case 5:20-cv-00061-MTT Document 14-3 Filed 12/14/20 Page 5 of 11
                                                                                                               Page 4 of 10
                                          2020 U.S. Dist. LEXIS 177798, *1

Ozmer LLP, Los Angeles, CA; Ryan Watstein, Kabat              Court's fractured decision1 in AAPC amounts to an
Chapman & Ozmer LLP, Atlanta, GA.                             adjudication that the entirety of § 227(b)(1)(A)(iii) was
                                                              unconstitutional from the moment Congress enacted the
                                                              offending government-debt exception to the moment the
                                                              Court severed that exception to preserve the rest of the
Judges: MARTIN L. C. FELDMAN, UNITED STATES                   law in AAPC. Extending that premise to its natural
DISTRICT JUDGE.                                               conclusion, Charter argues that its alleged violations of
                                                              an unconstitutional law are not enforceable in federal
                                                              court.

Opinion by: MARTIN L. C. FELDMAN                              The plaintiffs argue just the opposite: namely, that by
                                                              severing      the    new-fangled  government-debt [*3]
                                                              exception to preserve the general ban as a going
                                                              concern, the Court confirmed that § 227(b)(1)(A)(iii) was
                                                              constitutional all along. Thus, the plaintiffs suggest,
Opinion
                                                              Charter's conception of AAPC is fundamentally flawed,
                                                              and as a result, its argument for dismissal under Rule
                                                              12(b)(1) is "just plain wrong."
ORDER AND REASONS
                                                              What, then, does AAPC have to say of the matter?
Before the Court are a pair of related motions brought        Unfortunately for all involved, precious little. In the few
by the defendant: a motion to dismiss under Federal           lines of nonbinding dicta shedding any light on the
Rules of Civil Procedure 12(b)(1), 12(b)(2), and              issue, the Court offered a pair of squarely contradictory
12(b)(6), and in the alternative, a motion to stay pending    answers. The three-Justice plurality opinion authored by
the Supreme Court's forthcoming decision in Facebook,         Justice Kavanaugh concluded that while "no one should
Inc. v. Duguid, No. 19-511. For the reasons that follow,      be penalized or held liable for making robocalls to
the motion to dismiss is GRANTED IN PART and                  collect government debt" as a result of the Court's
DENIED IN PART, and the motion to stay is GRANTED.

                                                              1 Complicating  matters immensely is the Court's inability to
Background                                                    reach a clear majority decision in AAPC. Justice Kavanaugh
                                                              announced the judgment of the Court in a plurality opinion
In this putative class action, the plaintiffs accuse the      which Chief Justice Roberts and Justice Alito joined in whole,
defendant Charter Communications, Inc. of repeatedly          and which Justice Thomas joined in part. AAPC, 140 S. Ct. at
violating § 227(b)(1)(A)(iii) of the Telephone Consumer       2343-56. Justice Sotomayor concurred in the judgment. Id. at
Protection Act of 1991 [*2] (TCPA), which prohibits           2356-57. Justice Breyer, joined by Justices Ginsburg and
                                                              Kagan, concurred in the judgment with respect to severability,
almost all robocalls to cell phones. See 47 U.S.C. §
                                                              but dissented as to the plurality's application of strict scrutiny
227(b)(1)(A)(iii). In 2015, Congress amended that
                                                              to § 227(b)(1)(A)(iii)'s content-based distinction. Id. at 2357-63.
provision's general robocall restriction to permit            And Justice Gorsuch issued a final opinion, in which he
robocalls made to collect debts owed to or guaranteed         concurred in the judgment in part and dissented on yet other
by the federal government. That "government-debt              grounds, and in which Justice Thomas joined in part. Id. at
exception" was short-lived. On July 6, 2020, the              2363-67.
Supreme Court struck it down as an unconstitutional
content-based restriction on speech and severed it from       The Court's failure to unite behind a sufficiently agreeable
the rest of the statute. See Barr v. Am. Ass'n of Political   rationale does a disservice to litigants and lower courts. See
Consultants (AAPC), 140 S. Ct. 2335, 207 L. Ed. 2d 784        generally Ryan C. Williams, Questioning Marks: Plurality
                                                              Decisions and Precedential Constraint, 69 STAN. L. REV. 795
(2020).
                                                              (2017) (observing the confusion that commonly results from
At primary issue here is that decision's effect on this       fractured plurality decisions like AAPC and proposing a
                                                              renewed approach for drawing doctrinal significance from such
Court's subject matter jurisdiction over this case. In its
                                                              decisions). Here, it has led the parties to wildly dissimilar
motion to dismiss, Charter contends that the Supreme
                                                              understandings of AAPC's legal effect - all in the utmost good
                                                              faith and preparation. In the future, it may engender a circuit
                                                              split which confronts the Court anew.

                                                    Paul Gibson, III
                 Case 5:20-cv-00061-MTT Document 14-3 Filed 12/14/20 Page 6 of 11
                                                                                                          Page 5 of 10
                                          2020 U.S. Dist. LEXIS 177798, *3

invalidation of the exception that purported to authorize     40.
such robocalls, the Court's decision would not "negate
the liability of parties who made robocalls covered by        With respect to each of the pre-AAPC communications,
the robocall restriction" during the timeframe in which       Charter asserts that the Court lacks subject matter
the exception remained operative. Id. at 2355 n.12.           jurisdiction to adjudicate the legality of such
Justice Gorsuch (joined by Justice Thomas) disagreed.         communications because federal courts lack authority to
In his view, by "shield[ing] only government-debt             enforce violations of unconstitutional laws. With respect
collection callers from past liability under an admittedly    to the July 11, 2020 text message to Creasy, Charter
unconstitutional law," the plurality "[wound] up endorsing    seeks dismissal on two independent grounds: first, it
the very same [*4] kind of content discrimination [it said    asserts that the Court lacks subject matter jurisdiction
it was] seeking to eliminate." Id. at 2366.                   because the text is not traceable to Charter (Fed. R.
                                                              Civ. P. 12(b)(1)), and second, it maintains that even if
This, of course, places the Court in an uncomfortable         the Court does have jurisdiction to adjudicate the
position. (And to their credit, the parties make much of      plaintiffs' claim with respect to that text, the [*6]
this decisive distinction.) In any event, confronted with a   plaintiffs nevertheless fail to state a claim upon which
genuine issue of first impression, and with little more to    relief can be granted (Fed. R. Civ. P. 12(b)(6)).
guide it than passing Supreme Court dicta of no
precedential force,2 the Court concludes that Justice         As an alternative ground for dismissal of plaintiff Tiffanie
Gorsuch's is the better argument as a matter of law and       Hogans' claims, Charter contends that the Court cannot
logic. Congress's 2015 enactment of the government-           assert personal jurisdiction over it because Charter is
debt exception rendered § 227(b)(1)(A)(iii) an                not subject to general jurisdiction in Louisiana and
unconstitutional content-based restriction on speech. In      because specific jurisdiction is improper since Hogans'
the years preceding Congress's addition of the                claims do not arise from Charter's contacts with
exception, § 227(b)(1)(A)(iii) did not discriminate on the    Louisiana.
content of robocalls, and was, as the Supreme Court
has observed, a constitutional time-place-manner              The Court addresses each of these arguments in turn.
restriction on speech. Likewise, now that AAPC has            A.
done away with the offending exception, §
227(b)(1)(A)(iii) figures to remain good law in the years     Charter first argues that the Court lacks subject matter
to come. However, in the years in which §                     jurisdiction to adjudicate any violations of §
227(b)(1)(A)(iii) permitted robocalls of one category of      227(b)(1)(A)(iii) that the plaintiffs allege to have
content (government-debt collection) while prohibiting        occurred between Congress's enactment of the
robocalls of all other categories of content, the entirety    government-debt exception and the Supreme Court's
of the provision was, indeed, unconstitutional.               severance of that exception in AAPC.3 As explained
                                                              below, Charter is correct.
That fact deprives the Court of jurisdiction [*5] over
                                                              1. Applicable Legal Standards
much of this action.
I.                                                            HN1[ ] Motions filed under Rule 12(b)(1) of the Federal
                                                              Rules of Civil Procedure allow a party to challenge a
In the operative complaint, the plaintiffs allege that        court's subject matter jurisdiction. "As a court of limited
Charter violated § 227(b)(1)(A)(iii) at least 130 times by    jurisdiction, a federal court must affirmatively ascertain
transmitting auto-dialed calls and texts to the plaintiffs    subject-matter jurisdiction before adjudicating a suit. A
without consent to do so. Importantly for present             district court should dismiss where it appears certain
purposes, all but one of those violations is alleged to       that the plaintiff cannot prove a plausible set of facts that
have occurred during the time period in which the             establish subject-matter jurisdiction." Bank of La. v.
government-debt exception remained operative within §         FDIC, 919 F.3d 916, 922 (5th Cir. 2019) [*7] (quoting
227(b)(1)(A)(iii). The lone improper communication            Venable v. La. Workers' Comp. Corp., 740 F.3d 937,
alleged to have occurred after the Supreme Court's July       941 (5th Cir. 2013) (internal quotation marks omitted)).
6, 2020 decision in AAPC is a July 11, 2020 text              "A court may find that plausible set of facts by
message to plaintiff Stacy Creasy. See Am. Compl. ¶

                                                              3 As noted above, that time period covers all but one of the
2 See   infra note 4.                                         allegedly illegal communications at issue in this case.

                                                    Paul Gibson, III
               Case 5:20-cv-00061-MTT Document 14-3 Filed 12/14/20 Page 7 of 11
                                                                                                                  Page 6 of 10
                                              2020 U.S. Dist. LEXIS 177798, *7

considering '(1) the complaint alone; (2) the complaint            Justices." Marks v. United States, 430 U.S. 188, 193, 97
supplemented by undisputed facts evidenced in the                  S. Ct. 990, 51 L. Ed. 2d 260 (1977). In such scenarios,
record; or (3) the complaint supplemented by                       "the holding of the Court may be viewed as that position
undisputed facts plus the court's resolution of disputed           taken by those Members who concurred in the
facts.'" Id. (quoting Spotts v. United States, 613 F.3d            judgments on the narrowest grounds." Id. (quoting
559, 566 (5th Cir. 2010)). "The party asserting                    Gregg v. Georgia, 428 U.S. 153, 169 n.15, 96 S. Ct.
jurisdiction bears the burden of proof." Id. (citing Griener       2909, 49 L. Ed. 2d 859 (1976) (plurality opinion)). As a
v. United States, 900 F.3d 700, 703 (5th Cir. 2018)).              result, "when the Justices fail to converge on a single
                                                                   majority rationale for a decision," the only precedent that
HN2[ ] Of particular significance here is the timeless             comes of such a decision is the position adopted by the
principle that "[a]n unconstitutional law is void, and is as       narrowest concurrence. See Williams, supra note 1, at
no law." Ex Parte Siebold, 100 U.S. 371, 376, 25 L. Ed.            798.
717 (1879); id. ("An offence created by [an
unconstitutional law] is not a crime."); see also                  Cognizant of this rule, the plurality in AAPC spelled out
Reynoldsville Casket Co. v. Hyde, 514 U.S. 749, 760,               the technical holdings of the Court in explicit terms: (1)
115 S. Ct. 1745, 131 L. Ed. 2d 820 (1995) (Scalia, J.,             "Six Members of the Court . . . conclude that Congress
concurring) ("[W]hat a court does with regard to an                has impermissibly favored debt-collection speech over
unconstitutional law is simply to ignore it. It decides the        political [*9] and other speech, in violation of the First
case 'disregarding the [unconstitutional] law,' because a          Amendment," and (2) "[S]even members of the Court
law repugnant to the Constitution 'is void, and is as no           conclude that the entire 1991 robocall restriction should
law.'" (second alteration in original) (citation omitted)          not be invalidated, but rather that the 2015 government-
(first quoting Marbury v. Madison, 5 U.S. (1 Cranch)               debt exception must be invalidated and severed from
137, 178, 2 L. Ed. 60 (1803); then quoting Siebold, 100            the remainder of the statute." AAPC, 140 S. Ct. at 2343
U.S. at 376)). That principle colors many doctrines, but           (plurality opinion). That much is binding on all other
as relevant here, it suggests that - in the vast run of            courts.
scenarios - a speaker should not be punished for
engaging in speech that was restricted in an                       Nevertheless, although it is not binding on this Court,
unconstitutional fashion. Cf. Grayned v. City of                   the AAPC plurality's footnoted statement that the Court's
Rockford, 408 U.S. 104, 107 n.2, 92 S. Ct. 2294, 33 L.             decision "does not negate the liability of parties who
Ed. 2d 222 (1972) (holding, also with regard to an                 made robocalls covered by the robocall restriction
invalid time-place-manner restriction, that determining            [during the relevant timeframe]" is extremely persuasive
the speaker's fate required assessing "the facial                  authority.4 As such, the Court has paid it extensive
constitutionality of the [restriction] in effect" at the time of   consideration - while also observing the equally
the speech at issue). It also supports the general rule            important facts that Justices Gorsuch and Thomas
that "once a statute has been declared unconstitutional,           seemed to disagree, and that the remaining four
the federal courts thereafter have no jurisdiction over            Justices declined to weigh in on the issue. With that in
alleged violations (since there is no valid 'law of the [*8]       mind, on full consideration of the issue - as presented
United States' to enforce)." United States v. Baucum, 80           and refined by the adversarially tested motion at hand -
F.3d 539, 541-42, 317 U.S. App. D.C. 63 (D.C. Cir.
1996) (per curiam).
                                                                   4 This   footnote is merely persuasive, as opposed to
2. Precedent, Plurality Opinions, and AAPC
                                                                   mandatory, because it appears in an opinion commanding the
                                                                   votes of only three Justices, and because, as Charter astutely
HN3[ ] Without exception, federal district courts are
                                                                   observes, it constitutes mere "obiter dictum." HN4[ ] "Obiter
bound by Supreme Court precedent. See, e.g., Amy
                                                                   dictum" is defined as "[a] judicial comment made while
Coney     Barrett,     Precedent    and    Jurisprudential
                                                                   delivering a judicial opinion, but one that is unnecessary to the
Disagreement, 91 TEX. L. REV. 1711, 1712 (2013)                    decision in the case and therefore not precedential (although it
(observing that "vertical stare decisis, a court's                 may be considered persuasive)." Obiter dictum, BLACK'S LAW
obligation to follow the precedent of a superior court, . . .      DICTIONARY (10th ed. 2014). As Chief Justice Marshall
is an inflexible rule that admits of no exception"                 remarked in Cohens v. Virginia, where "general expressions"
(footnote omitted)). Occasionally, however, "a                     in an opinion "go beyond the case, they may be respected, but
fragmented Court decides a case," but "no single                   ought not to control the judgment in a subsequent suit when
rationale explaining the result enjoys the assent of five          the very point is presented for decision." 19 U.S. (6 Wheat.)
                                                                   264, 399, 5 L. Ed. 257 (1821).

                                                        Paul Gibson, III
              Case 5:20-cv-00061-MTT Document 14-3 Filed 12/14/20 Page 8 of 11
                                                                                                         Page 7 of 10
                                          2020 U.S. Dist. LEXIS 177798, *9

the Court proceeds to the merits.                                      which the called party is charged for the call;
3. Subject Matter Jurisdiction over Pre-AAPC Violations
                                                              This neutral version of § 227(b)(1)(A)(iii) did not apply
As Charter contends, the Court indeed lacks subject           when Charter transmitted all but one of the automated
matter jurisdiction over [*10] each of the supposed §         communications alleged here. Instead, the following
227(b)(1)(A)(iii) violations the plaintiffs allege to have    version of § 227(b)(1)(A)(iii) applied:
occurred before the Supreme Court restored the
                                                                  It shall be [*12] unlawful for any person within the
constitutional muster of § 227(b)(1)(A)(iii) by severing
                                                                  United States, or any person outside the United
the government-debt exception in AAPC. As a majority
                                                                  States if the recipient is within the United States—
of the Court held in AAPC, HN5[ ] the 2015
                                                                  (A) to make any call (other than a call made for
amendment adding the government-debt exception to §
                                                                  emergency purposes or made with the prior
227(b)(1)(A)(iii) converted a theretofore neutral speech
                                                                  express consent of the called party) using any
restriction into an invalid content-discriminatory one.
                                                                  automatic telephone dialing system or an artificial
Indeed, when divorced from the exception enabling one
                                                                  or prerecord voice . . .
category of speech above all others, § 227(b)(1)(A)(iii)
was (and now again is) a valid time-place-manner                       (iii) to any telephone number assigned to a
restriction on speech. Only by appending the                           paging service, cellular telephone service,
government-debt exception to § 227(b)(1)(A)(iii)'s                     specialized mobile radio service, or other radio
general robocall ban did Congress begin to                             common carrier service, or any service for
"impermissibly favor[] debt-collection speech over                     which the called party is charged for the call,
political and other speech." Id. (stating the conclusion of            unless such call is made solely to collect a debt
six Justices).                                                         owed to or guaranteed by the United States;

While that holding affirmatively binds this Court as one      47 U.S.C. § 227(b)(1)(A)(iii) (emphasis added).
of just two holdings to command the votes of a majority
of the Justices in AAPC, it is also inescapable as a          Viewing these provisions side-by-side shows how
logical matter. Indeed, while the plaintiffs argue that the   Congress's addition of a single exception could
Court's severance of the exception has no bearing on          fundamentally alter the entire provision. Without the
the constitutionality of the rule, the exception and the      exception, § 227(b)(1)(A)(iii) bans the gamut of
rule are in fact inextricably intertwined for the purposes    robocalls with no regard to content. With the exception,
of any reasonable analysis. HN6[ ] Simply put, [*11] a        it allows robocalls of one category, while banning all
restriction cannot possibly be content-based if it does       others. This distinction is plain, and it drove the binding
not treat different categories of content differently; an     result in AAPC. See AAPC, 140 S. Ct. at 2346 (plurality
exception cannot be unconstitutionally discriminatory         opinion) ("Section 227(b)(1)(A)(iii) generally bars
without reference to the broader rule in which it appears.    robocalls to cell phones. Since the 2015 amendment,
A review of the statutory text before and after the           the law has exempted robocalls to collect
addition of the government-debt exception confirms as         government [*13] debt. The initial First Amendment
much.                                                         question is whether the robocall restriction, with the
                                                              government-debt exception, is content-based. The
Prior to the exception's enactment in 2015 (and now           answer is yes." (emphasis added)); id. at 2356-57
again, post-severance), § 227(b)(1)(A)(iii) read(s) as        (Sotomayor, J., concurring in the judgment) ("Even
follows: It shall be unlawful for any person within the       under intermediate scrutiny, the Government has not
United States, or any person outside the United States if     explained how a debt-collection robocall about a
the recipient is within the United States—
                                                              government-backed debt is any less intrusive or could
     (A) to make any call (other than a call made for
                                                              be any less harassing than a debt-collection robocall
     emergency purposes or made with the prior
                                                              about a privately backed debt."); id. at 2364 (Gorsuch,
     express consent of the called party) using any
                                                              J., concurring in the judgment in part and dissenting in
     automatic telephone dialing system or an artificial
                                                              part) ("The statute is content-based because it allows
     or prerecord voice . . .
                                                              speech on a subject the government favors (collecting
          (iii) to any telephone number assigned to a
                                                              its debts) while banning speech on other disfavored
          paging service, cellular telephone service,
                                                              subjects (including political matters).").
          specialized mobile radio service, or other radio
          common carrier service, or any service for

                                                    Paul Gibson, III
               Case 5:20-cv-00061-MTT Document 14-3 Filed 12/14/20 Page 9 of 11
                                                                                                              Page 8 of 10
                                            2020 U.S. Dist. LEXIS 177798, *13

This is not a situation where "one section of a                   enforce violations of an unconstitutional statute "since
[provision]" being "repugnant to the Constitution" does           there is no valid 'law of the United States' to enforce").
not "render[] the whole [provision] void." See Seila Law
                                                                  B.
LLC v. CFPB, 140 S. Ct. 2183, 2208, 207 L. Ed. 2d 494
(2020) (plurality opinion) (quoting Loeb v. Columbia              With respect to the lone remaining violation asserted by
Twp. Trs., 179 U.S. 472, 490, 21 S. Ct. 174, 45 L. Ed.            the plaintiffs - the allegedly unlawful text message
280 (1900)). Precisely the opposite is the case here: the         Charter sent Stacy Creasy on July 11, 2020 - Charter
entirety of the pre-severance version of §                        likewise seeks dismissal for lack of subject matter
227(b)(1)(A)(iii) is void because it itself was repugnant         jurisdiction. However, Charter offers little to no support
to the Constitution before the Supreme Court restored it          for this argument, and the Court dismisses it out of hand
to constitutional health in AAPC.                                 - indeed, it flies in the face of each of the Court's
                                                                  holdings with regard to the communications that pre-
As a further matter, "severability" functions as a                dated AAPC. See supra subsection I.A.3.
"remedy" in this context. [*14] See, e.g., id. at 2356
(plurality opinion) (rejecting Justice Gorsuch's "proposed        In the alternative, Charter urges the Court to dismiss
remedy of injunctive relief"); id. at 2365-67 (Gorsuch, J.,       this claim under Rule 12(b)(6). That argument also fails.
concurring in the judgment in part and dissenting in part)
(criticizing the plurality's imposition of a severance            HN8[ ] Rule 12(b)(6) of the Federal Rules of Civil
"remedy"). HN7[ ] A remedy is only necessary where                Procedure allows a party to move for dismissal of a
there has first been a "wrong." In this context, that             complaint that fails to state a claim upon which relief can
wrong was experienced by Charter and all other                    be granted. "To survive a motion to dismiss" under Rule
robocallers      (or    would-be      robocallers)   whose        12(b)(6), "a complaint must contain sufficient factual
constitutionally protected speech was outlawed while              matter, accepted as true, to 'state a claim to relief that is
Congress affirmatively blessed robocalls of other                 plausible on its face.'" Ashcroft v. Iqbal, 556 U.S. 662,
content in violation of the First Amendment. The policy           678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting
implications of this finding are beyond the Court's               Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570, 127 S.
purview - indeed, any added likelihood that defendants            Ct. 1955, 167 L. Ed. 2d 929 (2007)). To demonstrate a
may evade liability for robocalls that Congress would             facially plausible basis for relief, a plaintiff [*16] must
have preferred to ban from 2015 to 2020 is the                    plead facts which allow "the court to draw the
unfortunate price of the Court's enforcement of a                 reasonable inference that the defendant is liable for the
constitutionally dictated result. It is for the elected           misconduct alleged." Id. In determining whether a
branches, and not this Court, to determine whether that           plaintiff has met this burden, a court must "accept all
price is unduly high.5 Legislative choices have                   well-pleaded facts as true and view all facts in the light
consequences.                                                     most favorable to the plaintiff," but must not accord an
                                                                  assumption of truth to conclusory allegations and
In any event, the unconstitutional amended version of §           threadbare assertions. Thompson v. City of Waco, 764
227(b)(1)(A)(iii) is what applied to Charter at the time of       F.3d 500, 502 (5th Cir. 2014).
the challenged communications at issue, and that fact
deprives the Court of subject matter jurisdiction [*15] to        The foregoing presumptions are not to be applied
adjudicate Charter's liability with regard to such                mindlessly, however. Thus, in considering a motion to
communications. See, e.g., Baucum, 80 F.3d at 541-42              dismiss, the Court may review any documents attached
(observing that federal courts are without jurisdiction to        to or incorporated into the plaintiff's complaint by
                                                                  reference. Causey v. Sewell Cadillac-Chevrolet, Inc.,
                                                                  394 F.3d 285, 288 (5th Cir. 2004). In addition, the Court
5 Query  whether it would be good and fair policy to punish the   may judicially notice matters of public record and other
class of speakers that bore the brunt of an unconstitutional      facts not subject to reasonable dispute. See United
provision while letting off the hook the class of speakers that
                                                                  States ex rel. Willard v. Humana Health Plan of Tex.
benefited from such a provision. Cf. AAPC, 140 S. Ct. at 2366
                                                                  Inc., 336 F.3d 375, 379 (5th Cir. 2003).
(Gorsuch, J., concurring in the judgment in part and dissenting
in part) ("[A] holding that shields only government-debt
                                                                  Applying these standards to the plaintiffs' lone remaining
collection callers from past liability under an admittedly
unconstitutional law would wind up endorsing the very same        claim is relatively straightforward. In Paragraph 40 of the
kind of content discrimination we say we are seeking to           Amended Complaint, the plaintiffs allege that plaintiff
eliminate.").

                                                       Paul Gibson, III
               Case 5:20-cv-00061-MTT Document 14-3 Filed 12/14/20 Page 10 of 11
                                                                                                                   Page 9 of 10
                                               2020 U.S. Dist. LEXIS 177798, *16

Stacy Creasy received an unwanted text message6 from                  II.
Spectrum Mobile. "Spectrum Mobile" is a brand and
subsidiary of defendant Charter Communications, Inc.7                 As an alternative to total dismissal, Charter seeks a stay
And the plaintiffs allege, correctly, that Charter "offers its        of these proceedings pending the Supreme Court's
services to consumers and businesses under the [*17]                  decision in Facebook, Inc. v. Duguid, No. 19-511. Oral
Spectrum brand." See Am. Compl. ¶ 9. Thus, Charter's                  argument in Facebook has been set for December 8,
argument that the plaintiffs fail to state a claim against            2020, and the Court will presumably enjoy a full
Charter - as opposed to Spectrum, the alleged sender of               complement of Justices by the end of October Term
the July 11, 2020 text message to Creasy - is                         2020. Accordingly, a 2021 decision in Facebook is
unpersuasive at the motion to dismiss stage.                          probable. Because such a decision would illuminate an
Regardless, even if Charter Communications, Inc. and                  unsettled area of the law that is key to this case, and
Spectrum Mobile, LLC are technically distinct entities as             because a stay will promote judicial economy, conserve
Charter avers, this fact is without legal consequence as              party resources, and increase the likelihood of a just
"the Federal Communications Commission has ruled                      and correct outcome, the Court determines that a stay
that, HN9[ ] under federal common-law principles of                   of these proceedings is warranted.
agency, there is vicarious liability for TCPA violations."            A.
Campbell-Ewald Co. v. Gomez, 577 U.S. 153, 136 S.
Ct. 663, 674, 193 L. Ed. 2d 571 (2016) (citing In re Joint
Petition Filed by Dish Network, LLC, 28 FCC Rcd. 6574
(2013)).                                                                    HN12[ ] [T]he power to stay proceedings is
                                                                            incidental to the power inherent in every court to
Accordingly, Charter falls one yard shy of the goal line in                 control the disposition of the causes on its docket
its effort to dispose of the entirety of the plaintiffs'                    with economy of time and effort for itself, for
Amended Complaint. With respect to the only improper                        counsel, and for litigants. How this can best be
communication they allege to have occurred after the                        done calls for the exercise of judgment, which must
Supreme Court's decision in AAPC, the plaintiffs do                         weigh competing interests and maintain an even
state a plausible claim upon which relief can be granted.                   balance.
C.
                                                                      Landis v. N. Am. Co., 299 U.S. 248, 254-55, 57 S. Ct.
Because the Court lacks subject matter jurisdiction over              163, 81 L. Ed. 153 (1936).
each of the plaintiffs' claims particular to plaintiff Tiffanie
                                                                      HN13[ ] "The proponent of a stay bears the burden of
Hogans, Charter's personal jurisdiction [*18] arguments
                                                                      establishing its need." Clinton v. Jones, 520 U.S. 681,
with regard to Ms. Hogans' claims need not - and may
                                                                      708, 117 S. Ct. 1636, 137 L. Ed. 2d 945 (1997).
not8 - be addressed.
                                                                      B.

6 HN10[
                                                                      The circumstances here [*19] firmly favor a stay for
           ] As interpreted by the FCC, the TCPA's robocall
restriction "bars both automated voice calls and automated
                                                                      several related reasons. All stem from the fact that a
text messages." AAPC, 140 S. Ct. at 2344 n.1 (citing In re            decision in Facebook promises to significantly hone the
Rules and Regulations Implementing the Telephone                      issues in this case. In Facebook, the Court will resolve a
Consumer Protection Act of 1991, 18 FCC Rcd. 14014, 14115             circuit split9 concerning the scope of the TCPA's
(2003)).                                                              definition of an "automatic telephone dialing system"
                                                                      (ATDS). In particular, the Court will determine "[w]hether
7 See      CHARTER         COMMC'NS,      ABOUT       CHARTER,        the definition of ATDS in the TCPA encompasses any
corporate.charter.com/about-charter (last visited Sept. 26,           device that can 'store' and 'automatically dial' telephone
2020). This fact is not subject to reasonable dispute and is          numbers, even if the device does not 'us[e] a random or
therefore judicially noticeable at the motion to dismiss stage.
                                                                      sequential number generator." Facebook, Inc. v.
See Willard, 336 F.3d at 379.
                                                                      Duguid, No. 19-511, 2020 U.S. LEXIS 3559 (U.S. July
8 Cf.  Sinochem Int'l Co. v. Malay. Int'l Shipping Corp., 549 U.S.
422, 436, 127 S. Ct. 1184, 167 L. Ed. 2d 15 (2007) HN11[ ]
("If . . . a court can readily determine that it lacks jurisdiction   9 Compare,  e.g., Duguid v. Facebook, Inc., 926 F.3d 1146 (9th
over the cause or the defendant, the proper course [is] to            Cir. 2019), with, e.g., Dominguez ex rel. Himself v. Yahoo,
dismiss on that ground.").                                            Inc., 894 F.3d 116 (3d Cir. 2018).

                                                           Paul Gibson, III
             Case 5:20-cv-00061-MTT Document 14-3 Filed 12/14/20 Page 11 of 11
                                                                                                         Page 10 of 10
                                          2020 U.S. Dist. LEXIS 177798, *19

9, 2020).                                                     227(b)(1)(A)(iii) against Charter here. While this
                                                              compels dismissal of the bulk of the plaintiffs' claims, the
The answer to that question has immediate bearing on          plaintiffs have stated a plausible claim with regard to the
the scope of the plaintiffs' action. Because the plaintiffs   single communication they allege to have occurred after
allege that Charter was attempting to contact a               AAPC cured § 227(b)(1)(A)(iii)'s constitutional defect
particular customer in its July 11, 2020 text message to      and preserved § 227(b)(1)(A)(iii) as a going concern.
Ms. Creasy, a decision by the Supreme Court that an
ATDS must employ a random or sequential number                Because the viability of the plaintiffs' surviving claim will
generator for liability to attach under the TCPA would        turn in large part on the Supreme Court's forthcoming
likely be dispositive of the plaintiffs' action.              decision in Facebook, Inc. v. Duguid, staying this action
                                                              in wait of such a decision is the best course.
Thus, in its significant potential to narrow and refine the
issues in this case, a decision in Facebook promises to       ***
benefit the parties and the [*20] Court in a multitude of
ways. Among other likely benefits, pausing this litigation    Accordingly,    for   the   foregoing    reasons,    IT   IS
in wait of a ruling in Facebook may (1) prevent a waste       ORDERED:
of judicial and party resources in the event that
                                                              1. That the defendant's motion to dismiss is GRANTED
Facebook clearly dictates that the plaintiffs' remaining
                                                              with respect to all asserted TCPA violations alleged to
claims are without merit, (2) limit and streamline
                                                              have occurred before July 6, 2020;
discovery in the event that the plaintiffs' claims do have
merit, and (3) reduce the risk of an incorrect decision by    2. That the defendant's motion to dismiss is DENIED
sharpening the legal issues at play.                          with respect to all asserted TCPA violations alleged to
                                                              have occurred after [*22] July 6, 2020;
Against these benefits, there is little conceivable risk to
any party. Indeed, while a stay will slow the plaintiffs'     3. That the defendant's motion to stay is GRANTED;
pursuit of a possible recovery, it will not pose a            and
substantial risk of loss of evidence (since Charter is a
sophisticated defendant that is presumably well aware         4. That these proceedings are accordingly STAYED
of its preservation obligations) or continued, unremedied     pending dispositive action by the Supreme Court in
harm.                                                         Facebook, Inc. v. Duguid, No. 19-511.

Largely for these reasons, a great number of similarly        New Orleans, Louisiana, September 28, 2020
situated courts have issued stays pending a decision in
Facebook. See Mot. to Stay at 9 (collecting cases).           /s/ Martin L. C. Feldman

Accordingly, in its best "exercise of judgment," the Court    MARTIN L. C. FELDMAN
deems Charter's proposed stay to be well warranted.
                                                              UNITED STATES DISTRICT JUDGE
See Landis, 299 U.S. at 254.


                                                                End of Document
Conclusion

The Supreme Court's decision in AAPC cannot logically
be read as anything other than a ruling that §
227(b)(1)(A)(iii) was unconstitutional [*21] in the form in
which the Court received it. That version of the
provision, which included the government-debt
exception that the Court has now severed, was
unconstitutional when Charter engaged in all but one of
the allegedly illegal communications the plaintiffs
complain of.

An unconstitutional statute being "as no law," the Court
may not enforce the pre-AAPC version of §

                                                    Paul Gibson, III
